1.An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In the specification, page 1, directly below the title, the following has been inserted as a separate paragraph:
--This application is a division of application serial number 14/917,113, filed on March 7, 2016, now U.S. Patent No. 10,112,340, filed as application number PCT/FR2014/052338 on September 19, 2014. –


 
/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742